        Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 1 of 11




                         IN THE I.]NITED STATES DISTzuCT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL BROTHERHOOD OF                                          CIVIL ACTION
ELECTzuCAL WORKERS LOCAL I-INION                                      NO. 19-2910
NO. 98 HEALTH & WELFARE FUND,
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL LTNION
NO. 98 ZONE 2 PENSION PLAN,
1719 Spring Garden Street
Philadelphia, PA I 9130,
               and
LOCAL UNION 98 OF THE INTERNATIONAL
BROTHERHOOD OF ELECTRICAL
WORKERS
l70l  Spring Garden Street
Philadelphia, PA I 9130,
                        Plaintiffs,
               v.

NW SIGN TNDUSTRIES, INC.
360 Crider Avenue
Moorestown, NJ 08057,
               and
INVISION SIGNS, LLC
360 Crider Avenue
Moorestown, NJ 08057,
               and
RONALD BRODIE
c/o NW Sign Industries, Inc.
360 Crider Avenue
Moorestown, NJ 08057,
                   Defendants.


                                      AMENDED COMPLAINT

JURISDICTION AND VENUE

       1.     The    jurisdiction of this Court is invoked pursuant to g502(a)(3XB), (dXl) and (f)

of the Employee Retirement Income Security Act (hereinafter "ERIS A-),29 U.S.C.       $$ 1 132

(a)(3)(B), (dXl) and (f), and $301(a) of the Labor Management Relations Act (hereinafter

"LMRA"), 29 U.S.C.     gI   g5(c).
           Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 2 of 11




         2.     This Court is one of proper venue under ERISA $$502(e)(2) and 4301(d), 29

U.S.C. $$1132(e)(2) and l45l(d), respectively, and the LMRA, 29 U.S.C. $185(a), because all

Plaintiffs have offices in the Eastern District of Pennsylvania and the breach occurred in the

Eastern District of Pennsylvania.




PARTIES

         3.     At all times relevant hereto, Plaintiffs International Brotherhood of Electrical

Workers Local Union No. 98 Health      & Welfare Fund   (successor to the Local Union 98 Zone2

Health   & Welfare Plan) (hereinafter the "Health Plan"),   and the Intemational Brotherhood   of

Electrical Workers Local Union No. 98 Zone 2 Pension Plan (successor to the Local Union 380

Pension Fund) (hereinafter the "Pension Plan") (hereinafter collectively the "Funds") are trust

funds established under 29 U.S.C. $ 186(c)(5) and "multiemployer plans" and "employee benefit

plans" within the meaning of 29 U.S.C. $ 1002(37),    (l), (2) and (3).

         4.     At all times relevant hereto, Plaintiff Local Union 98 ofthe International

Brotherhood of Electrical Workers (hereinafter "Local 98") is an unincorporated association

commonly referred to as a labor union, and is the exclusive representative for the purposes of

collective bargaining of certain employees of Defendant NW Sign Industries, Inc. who are

and/or were employed in an industry affecting interstate commerce within the meaning of 29

U.S.C. $$ls2(s), (6) and (7), 185(a) and 1002 (4), (l l), and (12).

         5.     Local 98 is a successor to the International Brotherhood of Electrical Workers,

Local 380 (hereinafter "Local 380").

         6.     Plaintiffs maintain their principal place of business and are administered from

offices listed in the caption which are located in the Eastern District of Pennsylvania.



                                                  2
            Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 3 of 11




       7.        Defendant NW Sign Industries, lnc. (hereinafter the "Employer") is an employer

in an industry affecting commerce within the meaning of 29 U.S.C. $$152(2), (6) and (7),

1002(5), (11) and ( l2) which maintains the business address listed in the caption.

       8.        Defendant Invision Signs, LLC (hereinafter "lnvision") is an alter-ego and/or

successor to Defendant Employer.

       9.        Defendant Ronald Brodie (hereinafter "Brodie") is an owner and/or officer ofthe

Employer and/or Invision with control over the assets ofthe Employer. Brodie maintains a

business address listed in the caption.

        10.      Defendant Employer is and has been a party to a series Collective Bargaining

Agreements with Local 98, and/or its predecessor Local 380 (hereinafter the "CBA"). By virtue

of the CBA, the Employer agreed:

       (a)     to deduct contractual deductions from the paychecks ofemployees covered by the
       collective bargaining agreement and to remit those amounts, and to pay contractually
       required contributions, to the Funds and Local 98 (collectively the "Plaintiffs");

        (b)   to file monthly remittance reports with the Plaintiffs listing all employees for
        whom contributions were due under the collective bargaining agreement and the total
        number ofhours each such employee worked during that month;

        (c)     to produce, upon request by the Funds, individually orjointly, all books and
        records deemed necessary to conduct an audit ofthe Employer's records conceming its
        obligations to the Funds; and

        (d)    to pay liquidated damages and all costs oflitigation, including attorneys' fees,
        expended to collect any amounts due as a consequence ofthe Employer's failure to
        comply with its contractual obligations as described in subparagraphs (a), (b), or (c).

A true and correct copy ofthe CBA is attached as Exhibit A.

        I   l.   Pursuant to the CBA and the Funds' delinquency policy, any contribution that is

not received by its due date is charged interest at the Intemal Revenue Service rate.




                                                  3
          Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 4 of 11




        12.        Pursuant to the CBA and the Funds', late payments are also charged liquidated

damages equal to ten percent (10%)        ofthe principal delinquency.




                                               COUNTONE
                                   Plaintiffs v' Employer and Invision
                                     Delinquent Reported Amounts

        13.        The above paragraphs are incorporated herein by reference as though duly set

forth at length.

        14.        Defendant Employer submitted remittance reports for the months of February

2018 through November 2018, and January 2019 through February 2019 documenting that a

total of$37,572.00 in principal contributions were due. A true and correct copy ofthe remittance

reports are attached hereto as Exhibit B.

        15.        No remittance reports were submitted for the months of December 2019, and

March 2019 through August 2019, the last reporting month to become due as ofthe date ofthis

Amended Complaint.

         16.       No payments were submitted for any month since February 2018, whether

reported or unreported.

         17.       As ofJune 20, 2019,the delinquency documented by the reported months of

February 2018 through November 2018, and January 2019 through February 2019 accrued

S1,037.40 in interest and was assessed 53,757.20 in liquidated damages.

         18.       ln addition, the delinquent principal contribution has and will accrue interest on   a


daily basis until paid after June20,2019 in accordance with the CBA, the Funds' delinquency

policy, and 29 U.S.C.     $   I 132(g)(2)(B).

         19.       Despite that notice the Employer has failed and refused to pay the above amounts.


                                                      4
         Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 5 of 11




       20.    In addition to the principal, interest, and liquidated damages set forth above,

Defendant Employer owes to Plaintiffs attomeys' fees and costs oflitigation, pursuant to the

CBA, the Funds' delinquency policy, and 29 U.S.C. $ I t:Z(g)(2)(D).

       21.    As a successor and/or alter-ego ofthe Employer, Defendant Invision isjointly and

severally liable with Defendant for the above amounts.

       WHEREFORE, Plaintiffs ask that the Court:

              (l ) Enterjudgment in favor ofthe Plaintiffs and against Defendants Employer
                   and Invision, jointly and severally, for $37,572.00 in unpaid principal
                   contributions for the months ofFebruary 2018 through November 2018, and
                   January 2019 through February 2019, pursuant to the CBA and 29 U.S.C.
                   $ I 132(g)(2)(A);


              (2) Enterjudgment in favor ofthe Plaintiffs and against Defendants Employer
                  and Invision, jointly and severally, for $1,037.40 for interest on the principal
                  amounts in (l) as ofJune 20,2019, pursuant to the CBA and 29 U.S.C.
                  $l132(g)(2)@);

              (3) Enterjudgment in favor ofthe Plaintiffs and against Defendants Employer
                  and Invision, jointly and severally, for such additional interest that accrues on
                  the amounts set forth in (l) after June 20, 2019, calculated at the I.R.S. rate,
                  pursuant to the CBA and 29 U.S.C. $ I 132(g)(2)(B);

              (4) Enterjudgment in favor ofthe Plaintiffs and against Defendants Employer
                  and Invision, jointly and severally, for 53,757 .20 in Iiquidated damages on the
                  principal amounts set forth in (1), pursuant to the CBA and 29 U.S.C.
                  $   I 132(e)(2XC);

              (5) Enterjudgment in favor ofthe Plaintiffs and against Defendants Employer
                  and Invision, jointly and severally, for attomeys' fees and costs, pursuant to
                  the CBA and 29 U.S.C. $l132(g)(2)(D); and

              (6) Grant any other further reliefthe court findsjust and proper.




                                                5
           Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 6 of 11




                                            COUNT TWO
                                 Plaintiffs v. Employer and Invision
                          Delinquent Unreported Amounts-Payroll Audit

          22.      The above paragraphs are incorporated herein by reference as though duly set

forth at length.

          23.      The amounts shown to be due in the remittance reports are self-reported. That is,

the Employer prepares the remittance reports which document the amounts due each month

itself.

          24.      No remittance reports were submitted for the months of December 2018, and

March 2019 through August 2019, the last reporting month to become due as of the date of this

Amended Complaint.

          25.      The documents necessary to check the accuracy of the remittance reports that

were submiffed and to determine the amounts that should have been reported for the unreported

months are the Employer's financial books and records, which are in the exclusive possession

and control of the Defendant Employer and/or Invision.

          26.      In order to check the accuracy of those reports, Plaintiffs employ an outside

auditor to confirm that the correct amounts were reported and paid to the Plaintiffs.

          27.      Any hardship the Employer and/or Invision will incur by being ordered to provide

the Plaintiffs auditor with access to its books and records is outweighed by the interest of the

Plaintiffs to assure that the correct amounts are reported and paid to the Plaintiffs by the

Employer, as required by the collective bargaining agreement and ERISA.

          28.      There is no adequate remedy at law.




                                                    6
          Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 7 of 11




        29.         Under ERISA the Funds are authorized to seek equitable reliefagainst a

contributing employer, which includes legal action to compel an employer to submit to an audit.

29 u.S.c.    $   I 1 32(a)(3)(B).

        30.         As a successor and/or alter-ego ofthe Employer, Defendant Invision isjointly and

severally liable with Defendant for any amounts found to be due and owing by the audit.

        WHEREFORE, plaintiffs ask that the Court:


                    ('l) Enter an Order requiring the Defendant Employer to produce the books and
                        records necessary to conduct a payroll audit to determine the amounts owed to
                        the Plaintiffs for the period from February 2018, to present;

                    (2) Enterjudgment in favor ofthe PIaintiffs and against Defendants Employer
                        and Invision, jointly and severally, for any additional amounts revealed to be
                        owed by the audit; and

                    (3) Grant any other further reliefthe court findsjust and proper.


                                             COUNT THREE
                                             Funds v. Brodie

        3l   .      The above paragraphs are incorporated herein by reference as though duly set

forth at length.

        32.         Section 2(b) ofthe Health Plan's Trust Agreement, as amended on July 28,2004,

states as flollows:

                    Title to all monies paid into said Fund shall be vested in the Trustees
                    of the Fund, in trust as of the date the employer's obligation to
                    contribute arises.

A true and correct copy of the Health Plan's Trust Agreement's luly 28, 2004 amendment                   is

attached hereto as Exhibit C.

        33.         Article VII, Section l(d) of the Pension Plan's Trust Agreement, as amended on

November 19, 201 5 states as follows:
              Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 8 of 11




                  Title to and possession of all monies which are contributions to be
                  paid into the Fund shall be vested in the Trustees of the Fund as of
                  the date the Covered Employer's obligation to contribute arises.

A true and correct copy of the November           19, 2015 Amendment to the Pension Plan Trust

Agreement is attached also hereto as Exhibit D.

        34.       Pursuant to the Agreement and Declaration of Trusts governing each of the   Plaintiff

Funds, the title to and possession of all monies which are contributions to be paid into the Funds

are vested in the Trustees of the Funds as of the date the employer's obligation to contribute arises.

        35.       Once employees of the Employer performed bargaining unit work, the monies due

to the Funds became an asset of the Funds upon the date such amounts became due pursuant to

the collective bargaining agreement.

         36.      At all relevant times, Defendant Ronald Brodie has been and is the principal officer

of the Defendant Employer. In this capacity, Brodie was ultimately responsible for preparing,

reviewing, authorizing payment, and submitting monthly reports and contributions to the

Plaintiffs.

        37.       Thus, Defendant Brodie exercised control over the disposition of money that

became a plan asset immediately upon the date the Employer's obligation to contribute arose.

        38.       Based on the functions that Defendant Brodie performed, he individually

maintained both formal and practical authority to direct that proper fringe benefit contributions be

paid to the Plaintiffs at all times relevant hereto.

         39.      Based on the functions Defendant Brodie performed, he exercised authority and

control over the management and disposition of certain Trust Fund assets.

         40.      As a result of exercising control and management over Trust Fund             assets,

Defendant Brodie is a fiduciary under ERISA.



                                                       8
        Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 9 of 11




        41.     Under ERISA, a fiduciary is required to "discharge his duties with respect to a plan

solely in the interest ofthe participants and beneficiaries... for the exclusive purpose of... providing

benefits to [them]." 29 U.S.C. gt 104(a)(l).

        42. A fiduciary who uses Trust Fund assets to satisfo other personal or business
obligations breaches the fiduciary duty under ERISA.

        43.    Because Defendant Brodie           willfully and intentionally used Trust Fund     assets

contained within his personal accounts and the accounts ofDefendant Employer for purposes other

than the exclusive purpose of providing benefits to the Trust Fund participant and beneficiaries,

Defendant Brodie breached his fiduciary duty.

        44.    UnderERISA, "any person who is a fiduciary with respect to the plan who breaches

any one ofthe responsibilities, obligations, or duties imposed upon fiduciaries" is personally liable

"to make good to such plan any        losses to the plan resulting from each such breach, and to restore

the plan any profits ofsuch fiduciary which have been made through the use ofassets ofthe plan

by the fiduciary..." 29 U.S.C.   g   I 109(a).

       45.     Defendant Brodie is personally liable for the portion ofthe principal contributions,

and interest and liquidated damages attributed thereto, due to the Health plan and pension plan

under ERISA, jointly and severally with the Defendant Employer.

       WHEREFORE, Plaintiffs ask that the Court:

               (l)   Declare that Ronald Brodie is a fiduciary ofthe Health Plan and pension plan
                     by virtue ofhis exercise and control ofplan assets and that Field be found in
                     breach of his fiduciary duties;

               (2) Enterjudgment against Brodie holding him liable,jointly and severally, with
                   Defendant Employer for the portion ofthe principal delinquency due to the
                   Health Plan and Pension Plan, as well as the interest, liquidated damages and
                   attomeys' fees and costs on said amounts as found to be owed by Defendant
                   Employer in this matter; and



                                                     9
     Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 10 of 11




            (3) Grant any other further relief the court finds just and proper.




                                           JEREMY E. MEYER, ESQUIRE
                                            Constitution Place
                                            325 Chestnut Street, Suite 200
                                            Philadelphia, PA 19106
                                            (2ts) 73s-90ee
                                           wtjosem@cjtlaw.org
                                           jmeyer@cjtlaw.org


DATED:   September 18,2019




                                              10
        Case 2:19-cv-02910-JS Document 4 Filed 09/19/19 Page 11 of 11




                                CERTIFICATE OF SERVICE

        I hereby certifu that I caused a true and correct copy of the foregoing Amended
Complaint to be served on the parties listed below by First Class U.S. Mail, postage prepaid, on
the date listed below:

                                    NW Sign Industries, Inc.
                                      360 Crider Avenue
                                    Moorestown, NJ 08057

                                    Steven Mitnick, Esquire
                                         P.O. Box 530
                                     49 Old Tumpike Road
                                      Oldwick, NJ 08858

                                         Ronald Brodie
                                  c/o NW Sign Industries, Inc.
                                       360 Crider Avenue
                                     Moorestown, NJ 08057

                                   David A. Kasen, Esquire
                                SocietyHill Office Park, Suite 3
                                18748. Marlton Pike (Route 70)
                                  Cherry Hill, NJ 08003-2038




                                     CLEARY, JOSEM & TRIGIANI LLP


                                     BY:      /s/ Jeremy E. Meyer
                                             JEREMY E. MEYER, ESQUIRE
                                             Constitution Place
                                             325 Chestnut Street, Suite 200
                                             Philadelphia, PA 19106
                                             (2ts) 73s-e0e9



DATED:     September 18,2019




                                                l1
